DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending for examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/18/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Allowable Subject Matter
Claims 1-28 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 10, and 20 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…blocking, by the storage driver in the primary node, I/O requests from the OS on the primary node after the determination to 
Claim 10: “…blocking, by the storage driver in the primary node, I/O requests received from the OS on the primary node after the determination to initiate the checkpoint process; completing, by the primary node, active I/O requests for data, received from the OS of the primary node prior to the determination to initiate the checkpoint process, by accessing the primary node data storage system; and upon receiving, by the primary node, a notice of checkpoint readiness from the secondary node, initiating the checkpoint process from the primary node to the secondary node.”
Claim 20: “…blocking, by the storage driver in the primary node, I/O requests received from the OS on the primary node after the determination to initiate the checkpoint process; completing, by the primary node, active I/O requests from the OS of the primary node prior to the determination to initiate the checkpoint process, by accessing the primary node data storage system; and upon receiving, by the primary node, a notice of checkpoint readiness from the secondary node, initiating the checkpoint process from the primary node to the secondary node.”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126. The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114